Name: Council Directive 86/215/EEC of 26 May 1986 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: marketing;  Europe;  means of agricultural production;  plant product
 Date Published: 1986-06-06

 Avis juridique important|31986L0215Council Directive 86/215/EEC of 26 May 1986 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 152 , 06/06/1986 P. 0046 - 0046 Finnish special edition: Chapter 3 Volume 21 P. 0073 Swedish special edition: Chapter 3 Volume 21 P. 0073 *****COUNCIL DIRECTIVE of 26 May 1986 amending Directive 66/403/EEC on the marketing of seed potatoes (86/215/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Directive 66/403/EEC (2), as last amended by Regulation (EEC) No 3768/85 (3), provides that in principle from 1 July 1975 onwards Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with basic seed potatoes or certified seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 January 1984 the period of validity of equivalences which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete and the said final date should be deferred to dates determined in accordance with Member States' obligations under the common rules on plant health laid down by Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (4), as last amended by Regulation (EEC) No 3768/85; Whereas this measure does not affect the aforementioned obligations and, in respect of seed potatoes produced in Canada, the extension can therefore be used only by the Hellenic Republic and the Italian Republic, within the limits set up by Commission Decision 86/120/EEC (5) and by the Kingdom of Spain and the Portuguese Republic which, under the terms of the Act of Accession, will not be implementing the provisions of the aforementioned Directive before 30 June 1986, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 January 1984' is replaced by '31 March 1986' and the following sentence added: 'With regard to Spain and Portugal, "31 March 1986" shall be replaced by "30 June 1986" and "1 July 1975" by "1 January 1986".' Article 2 This Directive is addressed to the Member States. Done at Brussels, 26 May 1986. For the Council The President G. BRAKS (1) Opinion delivered on 16 May 1986 (not yet published in the Official Journal). (2) OJ No 125, 11. 7. 1966, p. 2320/66. (3) OJ No L 362, 31. 12. 1985, p. 8. (4) OJ No L 26, 31. 1. 1977, p. 20. (5) OJ No L 99, 15. 4. 1986, p. 31.